Wright, J.,
dissenting. I must respectfully but vigorously dissent from today’s majority opinion, which holds that an insurer cannot deny coverage to its insured who commits an intentional tort intended or expected to cause injury, yet who merely underestimates the precise extent of harm that results from the tortfeasor’s intentional conduct. It is clear to me that this holding misconstrues the plain language of the pertinent insurance policies in this case. It is also clear that this holding flies in the face of long-stated public policy which precludes insuring against intentional torts. See State Farm Mut. Ins. Co. v. Blevins (1990), 49 Ohio St. 3d 165, 551 N.E. 2d 955; Harasyn v. Normandy Metals, Inc. (1990), 49 Ohio St. 3d 173, 551 N.E. 2d 962; Wedge Products, Inc. v. Hartford Equity Sales Co. (1987), 31 Ohio St. 3d 65, 31 OBR 180, 509 N.E. 2d 74; cf. Preferred Mut. Ins. Co. v. Thompson (1986), 23 Ohio St. 3d 78, 23 OBR 208, 491 N.E. 2d 688. Accordingly, I would affirm the well-reasoned judgment of the court of appeals, which held that the pertinent insurance policies excluded Swanson from coverage, on the implied basis that Swanson could reasonably expect that bodily injury would result from his intentional conduct.
I
In order to properly review the court of appeals’ analysis, it is illustrative to first examine several noteworthy facts and circumstances which surrounded Todd Baker’s unfortunate injury and which were before the trial court. There was extensive trial testimony to indicate that the tortfeasor, Bill Swanson, had considerable experience in using the gun in question and had a keen awareness of its destructive potential. Swanson admitted on the stand that he had been shooting with his father numerous times and that his father had warned him that the gun was dangerous and could inflict injury. The tortfeasor admitted that he knew the gun could inflict' injury and confirmed that he had previously used the gun to kill a squirrel. He also stated that he had used the gun to hit tin cans twenty to thirty feet away.
Additionally, the court heard testimony indicating that Bill Swanson aimed and shot at a group of four teenagers who were in proximity to one another around a picnic table. Shawna Wagler, whom Swanson shot in the thigh immediately prior to shooting Todd Baker in the eye, testified that she was within a foot or two of Todd Baker during the course of these tragic events. Further testimony from Wagler and from Robert Will indicated that Swanson deliberately and directly aimed at this group of young people.
Testimony also revealed that there *195were few, if any, visual obstructions to block or interfere with Swanson’s line of sight. Wagler testified that she could clearly see the upper half of the tortfeasor’s body as he fired upon the group. Joseph Jogerst, who accompanied Swanson when Swanson fired upon the group, stated that nothing obstructed their view except a little tree. Finally, Joseph Jogerst testified that he heard two screams seconds after shots were fired. It would have been possible for the trial court to conclude from that testimony that the tortfeasor could have heard Shawna Wagler scream before he fired the shot that partially blinded Todd Baker. Thus, Swanson could have heard as well as seen evidence of the physical injuries his assault was inflicting. The trial court obviously disbelieved Swanson’s testimony (highlighted by the majority) that he was aiming at a sign ten to fifteen feet away from the victims.
From these facts and circumstances the trial court reasonably found that “* * * William Swanson * * * intentionally shot * * * [and] intentionally fired in the direction of Todd C. Baker and three of his teenage friends * *
II
It was to these facts and circumstances and to this finding of fact that the court of appeals, correctly I believe, applied our holding in Preferred Risk Ins. Co. v. Gill (1987), 30 Ohio St. 3d 108, 30 OBR 424, 507 N.E. 2d 1118. First, the court of appeals noted that the language of the insurance policy construed in Gill and the language of the pertinent policies of this case were strikingly similar. Second, the appellate court noted that in Gill we repeatedly referred to the insured's acts rather than the results of such acts when we examined the applicability of an insurance policy exclusionary clause in the context of a tortfeasor’s intentional behavior. The court of appeals then determined that, based upon Gill, it was the intentional nature of Bill Swanson’s act, in other words, his conduct, that determined whether coverage would apply, and not the result of the specific damage done to Todd Baker’s right eye. Based upon the trial court’s finding of fact2 that Swanson intentionally shot the rifle and intentionally aimed at the closely clustered group of teenagers, the court of appeals concluded that those acts constituted an intentional course of conduct. Therefore, the court properly held that Physicians Insurance Company of Ohio and Cincinnati Insurance Company could deny Swanson coverage under their respective policies. Something is very wrong when this court simply substitutes its view of the facts for that of the traditional fact finder — the trial court.
Ill
It is within this context that the majority declares, incredibly, “[w]hile Gill used language regarding the in*196tentional act or conduct of the insured, Gill actually stands for the proposition that it is the resultant injury which must be intended for the exclusion to apply to deny coverage.” (Emphasis sic.) I am somewhat surprised at this assertion, since our analysis in Gill mentions “conduct” and “act” on more than a dozen separate occasions and never states expressly that the specific injury must be intended for the exclusion to apply to deny coverage.
I find it more reasonable to state that Gill stands for the proposition clearly enunciated in the opinion that where an insurance policy employs such intentional tort coverage exclusions, the court construing the terms of the policy may infer intent to harm as a matter of law, when the insured could reasonably expect that his or her conduct would result in bodily injuries which are a natural and probable result of that conduct. See, also, Harasyn v. Normandy Metals, Inc., supra; Wedge Products, Inc. v. Hartford Equity Sales Co., supra; Preferred Mut. Ins. Co. v. Thompson, supra.
It troubles me that the majority implies that only a few states follow such a position. By my count, at least seventeen states follow such a viewpoint. See Annotation, Construction and Application of Provision of Liability Insurance Policy Expressly Excluding Injuries Intended or Expected by Insured (1984 & Supp. 1989), 31 A.L.R. 4th 957. Further, it appears that most of the states surrounding Ohio support the viewpoint noted herein. See Mid America Fire & Marine Ins. Co. v. Smith (1982), 109 Ill. App. 3d 1121, 441 N.E. 2d 949; Heshelman v. Nationwide Mut. Fire Ins. Co. (Ind. App. 1980), 412 N.E. 2d 301, 302; Indiana Lumbermens Mut. Ins. Co. v. Brandum (Ind. App. 1981), 419 N.E. 2d 246, 248; Willis v. Hamilton Mut. Ins. Co. (Ky. App. 1981), 614 S.W. 2d 251; Auto-Owners Ins. Co. v. Gardipey (1988), 173 Mich. App. 711, 434 N.W. 2d 220.
Keeping in mind then that the trial court specifically found that the tortfeasor, Swanson, intentionally shot his rifle and intentionally aimed at the unfortunate group of teenagers, I will now conduct a brief review of some pertinent holdings and analyses from other jurisdictions construing policy language similar to that in this case.
In Transamerica Ins. Group v. Meere (Ariz. 1984), 694 P. 2d 181, the Arizona Supreme Court was required to review a policy exclusion for personal injury “which is expected or intended by the insured” in the context of an exchange of physical blows in a fight. The court stated, “* * * if the trier of fact determines that * * * [the insured] was the aggressor and acted wrongfully by striking * * * [the alleged victim] without legal justification, the basic intent to injure will be presumed and the exclusion will apply. * * *” Id. at 189. Recently, in reviewing an employer’s sexual harassment of an employee, the Arizona Supreme Court opined that “[t]he conduct of * * * [the insured] was so certain to cause injury to * * * [the victim] that his intent to cause harm is inferred as a matter of law, despite his statements to the contrary that all he intended was to provide pleasure and satisfaction. * * *” Continental Ins. Co. v. McDaniel (1988), 160 Ariz. 183, 185, 772 P. 2d 6, 8.
Federal courts construing California law have also subscribed to this viewpoint. For instance, the United States Court of Appeals for the Ninth Circuit found, in construing California law in a sexual molestation case, that “* * * there is an irrebuttable presumption of an intent to harm in child molestation cases, regardless of whether the defendant was convicted *197of a general or specific intent crime. For such conduct to be excluded from insurance coverage, all that must be shown is the intent to commit the acts constituting the molestation. Therefore, the only issue in the instant case is whether there was sufficient evidence that * * * [the tortfeasor] did not form the intent to act to withstand a motion for summary judgment.” (Emphasis sic.) State Farm Fire Ins. & Cos. Co. v. Abraio (C.A. 9, 1989), 874 F. 2d 619, 623.
When reviewing the intent of a tortfeasor who kicked his victim in the face, an Illinois appellate court implicitly endorsed determinations from other jurisdictions “* * * that a similar policy exclusion applies regardless of whether the tort defendant intended the specific injury as long as that defendant intended to injure the particular victim. * * *” Mid America Fire, supra, at 1123, 441 N.E. 2d at 950-951.
Indiana appeals courts have consistently followed the position I advocate herein. The court in Heshelman v. Nationwide Mut. Fire Ins. Co., supra, at 302, quoting Home Ins. Co. v. Nielsen (1975), 165 Ind. App. 445, 451, 332 N.E. 2d 240, 244, examined the intent involved when physical blows were exchanged during union picketing and held, “ ‘* * * The latter intent [to cause injury] may be established either by showing an actual intent to injure, or by showing the nature and character of the act to be such that intent to cause harm to the other party must be inferred as a matter of law.’ ” See, also, Indiana Lumbermens Mut. Ins. Co. v. Brandum, supra, involving a wrongful death action in which the driver of one car in a fit of jealous rage deliberately rammed a second car containing a driver and the tortfeasor’s fiancee. There, the appeals court stated, “* * * It is possible to infer the intent to harm the injured party from the nature of the insured’s acts. * * *” Id. at 248. See, also, Willis v. Hamilton Mut. Ins. Co., supra (assault and battery).
An appeals court in Kansas conducted an analysis quite similar to that of the court of appeals in this case in Cas. Reciprocal Exchange v. Thomas (1982), 7 Kan. App. 2d 718, 647 P. 2d 1361. There, the trial court had found that the tortfeasor pointed a gun at the victim and fired, injuring the victim. The court further found that the tortfeasor did not bump or touch anything to jar his trigger finger prior to the gun’s firing. The appellate court declared, “* * * to say that the act of aiming and firing the gun was intentional, but the injury was not, draws too fine a distinction. The better rule is * * * that where an intentional act results in injuries which are a natural and probable result of the act, the injuries are intentional.” Id. at 721, 647 P. 2d at 1364, citing Prosser, Law of Torts (4 Ed. 1971), Section 8, and Restatement of the Law 2d, Torts (1965), Section 8A, Comment b.
In Auto-Owners Ins. Co. v. Gardipey, supra, a Michigan appellate court, construing an exclusionary provision as applied to assault with intent to commit criminal sexual conduct, held “* * * [t]he intent to injure or harm can be inferred as a matter of law from the alleged sexual penetration * * *.” Id. at 715, 434 N.W. 2d at 222.
The Minnesota Supreme Court, in Continental Western Ins. Co. v. Toal (Minn. 1976), 244 N.W. 2d 121, considered the nature of a tortfeasor’s intent during the course of an armed robbery. In that oft-cited case, a robber shot and killed a victim and that victim’s estate later brought a wrongful death suit against all the participants in the robbery, including one who was *198present and armed during the shooting, and another who was the “chief planner” of the crime and who drove the getaway car. Both of these men testified that they did not intend to injure anyone, but that the shooting did not come as a surprise. The court explained “* * * that an injury is ‘expected or intended’ from the standpoint of the insured if a reason for an insured’s act is to inflict bodily injury or ‘when the character of the act is such that an intention to inflict an injury can be inferred’ as a matter of law.” (Emphasis sic.) Id. at 125. The Minnesota Supreme Court reaffirmed this holding in Fireman’s Fund Ins. Co. v. Hill (Minn. 1982), 314 N.W. 2d 834. See, also, Truck Ins. Exchange v. Pickering (Mo. App. 1982), 642 S.W. 2d 113, 116, citing and approving the holding in Toal, supra.
The Nebraska Supreme Court had before it in State Farm Fire & Cas. Co. v. Victor (1989), 232 Neb. 942, 442 N.W. 2d 880, the shooting death of a person who was alleged to have taken money from purses at a party and at whom the insured fired a shot in retaliation when he saw his silhouette in a doorway. The court reiterated the rule:
“ ‘* * * [A]n injury is “expected or intended” from the standpoint of the insured if a reason for an insured’s act is to inflict bodily injury or if the character of the act is such that an intention to inflict an injury can be inferred as a matter of law.’ ” (Emphasis sic; citations omitted.) Id. at 945, 442 N.W. 2d at 882-883, quoting Jones v. Norval (1979), 203 Neb. 549, 554, 279 N.W. 2d 388, 391.
The court went on to state:
“ ‘To hold that under such circumstances the testimony of the insured that he did not intend to injure the plaintiff is sufficient to permit the fact finder to find that no harm to the injured party was intended, simply ignores reality. Any reasonable analysis requires the conclusion that from the very nature of the act harm must have been intended.’ ” Id. at 946, 442 N.E. 2d at 883, quoting Jones, supra.
In Snyder v. Nelson (1977), 278 Ore. 409, 564 P. 2d 681, aman angered by a woman’s rejection of his advances rammed into the woman’s automobile causing personal injury and property damage. There, the Oregon Supreme Court averred that the trier of fact may infer from the natural and probable results of a tortfeasor’s actions that the tortfeasor intentionally injured the victim and damaged her property.
The Vermont Supreme Court reviewed a case in which a sheriff mistakenly sold a mobile home at a sheriff’s sale. State v. Glens Falls Ins. Co. (1979), 137 Vt. 313, 404 A. 2d 101. While holding that the sheriff’s conduct was not “intentional” in this case, the court averred “* * * where the circumstances indicate the insured knew his act would damage the injured party he must be taken to have intended it despite subjective testimony to the contrary. * * *” Id. at 317, 404 A. 2d at 104.
A Washington appellate court availed itself of the opportunity to determine the applicability of insurance exclusionary language in a case involving non-consensual intercourse in Western Natl. Assur. Co. v. Hecker (1986), 43 Wash. App. 816, 719 P. 2d 954. It opined that “* * * intent may be actual or may be inferred by the nature of the act and the accompanying reasonable foreseeability of harm * * *.” Id. at 825, 719 P. 2d at 960.
Finally, a Wisconsin appellate court recently held in a case involving sexual molestation of a minor that certain acts “* * * are so certain to result *199in injury to * * * [the victim] that the law will infer an intent to injure on behalf of the actor without regard to his or her claimed intent. * * *” K.A.G. v. Stanford (1988), 148 Wis. 2d 158, 165, 434 N.W. 2d 790, 793.
IV
I close by constructing a scenario which I believe might actually be forthcoming under the analysis and holding the majority presents today. Imagine, if you will, an arsonist who “unintentionally” kills a tenant in an apartment building that the arsonist intentionally sets on fire. Thereafter, the estate of the victim brings a wrongful death suit against the arsonist tortfeasor seeking to recover for the tenant’s death. Under today’s holding, the insurance company, whose policy provides coverage for personal injuries caused by the arsonist, would be responsible for paying the wrongful death claim. For the insurance company to avoid paying the claim, it would have to show that the arsonist specifically intended to kill the victim when he burned the building.
Lest I be accused of taking today’s holding to an illogical extreme, I point to the holding of the New Jersey Supreme Court in Ambassador Ins. Co. v. Montes (1978), 76 N.J. 477, 388 A. 2d 603. That court subscribed to the majority’s viewpoint and held that an arsonist’s insurer was indeed responsible for paying the wrongful death claim of the arsonist’s victim, in a case that duplicates exactly the scenario I posit above. Clearly, to hold insurance companies responsible for paying claims for an insured’s homicidal behavior shocks one’s conscience, yet such a holding is the logical result of today’s holding.
Accordingly, and for the reasons stated above, I would affirm the judgment of the court of appeals and exclude this tortfeasor from the protection of the coverage in question, which by the deliberate and intentional nature of his conduct he does not deserve.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.

 I must respectfully take exception to the majority’s assertion in its footnote one that “[t]he court of appeals specifically rejected the insurance companies’ argument that the trial court’s findings were against the manifest weight of the evidence.” I find this statement to be incomplete and somewhat misleading. It is true that the court of appeals rejected the insurance companies’ assignment of error asserting that the trial court’s findings were against the manifest weight of the evidence. However, the court of appeals held that the trial court had improperly applied our analysis in Gill, supra, to the critical factual findings that Swanson intentionally shot the rifle and intentionally aimed at the group of teenagers.